UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Quarter Ended: September 30, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-22024 ————— NEW LEAF BRANDS, INC. (Exact name of registrant as specified in its charter) ————— Nevada 77-0125664 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) One De Wolf Road Suite 208, Old Tappan, New Jersey 07675 (Address of principal executive offices) (Zip Code) (201)784-2400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of December 27, 2011, there were 150,811,031 shares of our common stock, $0.001 par value, outstanding. 1 NEW LEAF BRANDS, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1 Financial Statements 3 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 Controls and Procedures 32 PART II – OTHER INFORMATION Item 1 Legal Proceedings 34 Item 1A Risk Factors 35 Item 4 Removed and Reserved Item 5 Other Information 37 Item 6 Exhibits 37 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS New Leaf Brands, Inc. Condensed Consolidated Balance Sheets September 30, December 31, Unaudited CURRENT ASSETS Cash & cash equivalents $ $ Accounts receivable, net of allowances for doubtful accounts of approximately $41,300 at September 30, 2011 and $35,000 at December 31, 2010: Inventory Prepaid expense and other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ CURRENT LIABILITIES Accounts payable $ $ Purchase order financing - Accrued liabilities Accrued liabilities related parties Accrued dividends - Interest payable Short-term notes - other Notes payable to related parties Current portion of long-term debt Total current liabilities Long-term debt Derivative payable Total long-term liabilities Total liabilities Contingencies (Note 12 ) STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, convertible 10,000,000 shares authorized, Series K 10% Convertible Preferred Stock, 1,000 cumulative shares designated; 30 issued and outstanding (liquidation preference $841,977 and $0 respectively) - - Common Stock, $0.001 par value, 500,000,000 shares authorized; issued and outstanding 146,886,031 and 75,761,856 at September 30, 2011 and December 31, 2010 respectively: Shares issuable - Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the condensed consolidated financial statements 3 New Leaf Brands, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three month period ended September 30, Nine month period ended September 30, Net sales $ Cost of goods sold Gross profit Operating expenses: Shipping and handling Selling and Marketing General and administration Depreciation and amortization Impairment of intangibles - - Total operating expenses Loss from continuing operations ) Other income (expense): Miscellaneous Income (expense) Interest expense ) Net loss on settlement of accounts payable and extinquishment of long-term debt ) - ) ) Amortization of debt discount & deferred financing costs ) Change in fair value of derivative liabilities Total other income (expense), net ) ) ) Loss from continuing operations before provision for income taxes ) Provision for income taxes - Loss from continuing operations ) Loss from discontinued operations, net - - - ) Net loss ) Deemed dividends - Series K Preferred stock and warrants - - - Dividends Series K Preferred - - Net loss available to common stockholders $ ) $ ) ) ) Net loss per share - basic and diluted Continuing operations $ ) $ ) ) ) Discontinued operations $
